Title: From Alexander Hamilton to John Jay, [7 December 1784]
From: Hamilton, Alexander
To: Jay, John



Dear Sir
[New York, December 7, 1784]

The Baron De Steuben has informed me that he is about to set out for Trenton, where he expects to make application to Congress for a final settlement of his pretensions. I feel myself so much interested in the success of his intended application, that I cannot forbear taking the liberty to recommend his case to your particular patronage. I have been an eye-witness to the services he has rendered this Country. I will venture to say they have been of essential weight in the revolution. ’Tis unquestionably to his efforts we are indebted for the introduction of discipline in the army; and that against a torrent of prejudice and opposition. Tis to that discipline we owe the figure we made with a handful of men in the latter periods of the war. Tis to that discipline we owe savings of different kinds of the utmost importance to our exhausted finances. The Baron De Steuben, whatever pride or personal[i]ty may say, is one of the few men who in the military line has rendered substantial services to the American cause. Justice demands he should have a liberal compensation. The reputation of our Country will not permit, that he be necessitated to quit us to solicit the bounty of those whom he has not served.

You my Dr Sir, I know will feel properly what justice and national reputation dictate upon this occasion. But your absence from America has perhaps prevented your receiving in some respects just representations of men and things. I flatter myself that which I now make to you will be received as a just one.
The Baron, if he remains in this Country will continue a citizen of New York. It seems to me, circumstanced as we are, it is not a contemptible object to give inducements to stay among us to a man whose military experience would be of singular advantage in forming those establishments to which we may be driven.
I shall not dwell longer on the subject, as I am convinced I need not multiply considerations to induce you to do whatever is possible or proper.
I remain with the most sincere & respectful attachment   Dr Sir   Your Obed ser
Alex Hamilton
NY. Decr. 7, 1784
